Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
            This Office action is responsive to the applicant’s amendments and remarks filed on 01 June 2021 (06/01/2021).  As amended on 06/01/2021, claims 1-2, 4-13 and 15-20 are pending, of which claims 5, 8-10 and 20 are withdrawn.  Claims 3 and 14 are cancelled.

Specification
            The specification objections have been overcome by the amendments filed on 06/01/2021.  The specification objections are withdrawn.

Claim Objections
            The claim objections have been overcome by the amendments filed on 06/01/2021.  The claim objections are withdrawn.

			
Election/Restrictions - Rejoinder of species
Claims 1 and 17 are allowable, see below. Claims 5, 8-10 and 20, previously withdrawn from consideration as a result of a restriction requirement, require correspondingly all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species, as set forth in the Office action mailed on 09/25/2020, is hereby withdrawn and claim 5, 8-10 and 20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 



Allowable Subject Matter
Claims 1-2, 4-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1-2 and 4-12: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
    	“a pair of first contact block structures on the first and second sidewalls, respectively, of the first contact structure; and
	an interlayer insulation layer on the gate structure, the interlayer insulation layer adjacent to the third sidewall of the first contact structure and adjacent to a fourth sidewall of each of the pair of first contact block structures in the first direction,
	wherein at least one of the first contact block structures, in the pair of first contact block structures, has a width in the first direction that is greater than a width of the first contact structure in the first direction”.
	in combination with other limitations, such as:
	“a first contact structure electrically connected to one of the source/drain regions, the first contact structure comprising first and second sidewalls opposite each other in the second direction and a third sidewall adjacent the gate structure”.


Regarding claims 13 and 15-16: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
    	“a pair of first contact block structures on opposite sidewalls, respectively, of the first contact structure, between the adjacent ones of the gate structures*
	wherein the pair of first contact block structures are spaced apart from each other in the second direction, and
	wherein at least one of the first contact block structures, in the pair of first contact block structures, has a width in the first direction that is greater than a width of the first contact structure in the first direction”.
	in combination with other limitations, such as:
	“a first contact structure on the source/drain region, between the adjacent ones of the gate structures”.


Regarding claims 17-20: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
    	“a pair of first contact block structures on opposite sidewalls, respectively, of the first contact structure, between the two adjacent ones of the gate structures; and
	an interlayer insulation layer on the plurality of gate structures, the interlayer insulation layer contacting the pair of first contact block structures and the first contact structure,
	wherein at least one of the first contact block structures, in the pair of first contact block structures, has a width in the first direction that is greater than a width of the first contact structure in the first direction”.
	in combination with other limitations, such as:



	The closest prior art is Lee et al. (US 20180151564 A1, hereinafter “Lee”), see the previous office action.  
	Lee does not teach “wherein at least one of the first contact block structures, in the pair of first contact block structures, has a width in the first direction that is greater than a width of the first contact structure in the first direction”.  Instead Lee teaches same width of first contact block structures in the first direction compared to a width of the first contact structure in the first direction.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        

/KHAJA AHMAD/Primary Examiner, Art Unit 2813